Hammond, J.
Upon the evidence the jury properly might have found that by the understanding of Brennan, the plaintiff’s intestate, and Linscott, the $300 was not the only consideration for the receipt, but that in a certain contingency, namely, Brennan’s failure to recover fully within six weeks from the time of the settlement, then Linscott was to “make it right” with him; that he did not recover within the time named, and that each defendant is bound by the promise.
The jury might have found further that under the circumstances the words “make it right” meant that in the contingency named the plaintiff’s intestate should have fair compensation paid to him in money for the injuries suffered by him by reason of the accident and that said compensation would exceed the three hundred dollars paid to him. The promise is not void on the ground that it is too indefinite. Juries are constantly solving such problems. The case for the plaintiff is much stronger than that in Silver v. Graves, 210 Mass. 26. See also Noble v. Joseph Burnett Co. 208 Mass. 75. Under the terms of the report there must be a new trial, and it is

So ordered.